In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 17-1053V
                                       Filed: June 17, 2019
                                          UNPUBLISHED


    STEVEN WASHINGTON,
                                                              Special Processing Unit (SPU);
                         Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                        Causation-In-Fact; Influenza (Flu)
                                                              Vaccine
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Bruce William Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for
petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On August 3, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered “Shoulder Injuries Related to Vaccine
Administration (“SIRVA”) including left shoulder tear in the distal supraspinatus tendon,
rotator cuff tendinitis, adhesive capsulitis, supraspinatus and infraspinatus tendinopathy,
and bursitis” that were caused-in-fact by the adverse effects of the influenza (“flu”)
vaccine administered on November 23, 2016. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On June 17, 2019, respondent filed his Amended Rule 4(c) Report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s
Amended Rule 4(c) Report at 1-2. Specifically, respondent concludes that petitioner’s
bursitis was caused-in-fact by the flu vaccine administered on November 23, 2016. Id.
at 8. Respondent further agrees that no other causes for petitioner’s bursitis have been
identified and that the statutory six-month sequela requirement has been satisfied. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master